Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO TERM LOAN AGREEMENT

 

AMENDMENT NO. 2 TO TERM LOAN AGREEMENT, dated as of February 9, 2015 (this
“Amendment”), is by and among Wilmington Savings Fund Society, FSB, as agent for
the Lenders (as hereinafter defined) pursuant to the Credit Agreement as defined
below (in such capacity, together with its successors and assigns, and any
replacement, in such capacity, “Agent”), the parties to the Credit Agreement as
lenders (individually, each a “Lender” and collectively, “Lenders”), Colt
Defense LLC, a Delaware limited liability company (“Colt Defense”), Colt Finance
Corp., a Delaware corporation (“Colt Finance”), New Colt Holding Corp., a
Delaware corporation (“New Colt”), Colt’s Manufacturing Company LLC, a Delaware
limited liability company (“CMC”), Colt Canada Corporation, a Nova Scotia
corporation (“Colt Canada”, and together with Colt Defense, Colt Finance, New
Colt, CMC and Colt Canada, each individually, a “Borrower” and collectively,
“Borrowers”), Colt Defense Technical Services LLC, a Delaware limited liability
company (“CDTS”), and Colt International Coöperatief U.A., a cooperative
organized under the laws of the Netherlands (“Colt Netherlands” and, together
with CDTS, each individually a “Guarantor” and collectively, “Guarantors”).  All
terms used herein that are defined in the Credit Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are parties to that certain
Term Loan Agreement, dated as of November 17, 2014 (as amended, amended and
restated modified or supplemented from time to time, the “Credit Agreement”), by
and among Agent, Lenders, Borrowers and the Guarantors and the other Loan
Documents;

 

WHEREAS, the Borrower has requested that the Agent consent to the refinancing of
that certain Credit Agreement dated as of September 29, 2011 (as amended,
modified, supplemented, extended, renewed, restated, refinanced, or replaced
from time to time, the “Existing ABL Credit Agreement”), by and among Wells
Fargo Capital Finance, LLC, as agent, the lenders party thereto, Colt Defense,
Colt Canada, CMC, New Colt, Colt Finance, CDTS, Colt Netherlands, and the other
parties party thereto with a Credit Agreement dated as of February 9, 2015 (as
amended, modified, supplemented, extended, renewed, restated, refinanced, or
replaced from time to time, the “ABL Credit Agreement”) by and among Cortland
Capital Market Services LLC, as agent (in such capacity, together with its
successor and assigns, and any replacement, in such capacity, “ABL Agent”), the
lenders party thereto, Colt Defense, Colt Canada, CMC, New Colt, Colt Finance,
CDTS, Colt Netherlands, and the other parties party thereto , by and among ABL
Agent, the lenders party thereto, Colt Defense, Colt Canada, CMC, New Colt, Colt
Finance, CDTS, Colt Netherlands, and the other parties party thereto.

 

WHEREAS, the Borrower also has requested that Agent and Lenders make certain
amendments to the Credit Agreement, each as set forth below.

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.        Definitions.  Any capitalized term used herein and not defined herein
shall have the meaning assigned to such term in the Credit Agreement.

 

2.        Amendments to Credit Agreement.

 

(a)    Section 2.4(f)(iii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(iii)  With respect to any mandatory prepayment required by Section 2.4(e)(ii):
(A) if the proceeds are from any sale or disposition of, or insurance or any
condemnation, taking or other casualty with respect to, any ABL Priority
Collateral, such proceeds shall be applied (x) first, to the ABL Obligations, to
the extent required by the ABL Credit Agreement (as in effect on the Amendment
No. 2 Effective Date) until paid in full, and (y) second, to the principal of
the Term Loan, until paid in full; and (B) if the proceeds are from the sale or
disposition of, or insurance or any condemnation, taking or other casualty with
respect to, any other assets of the Loan Parties not described in subclause (A),
such proceeds shall be applied to the principal of the Term Loan, until paid in
full.”

 

(b)    Section 4.8 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“4.8  Compliance with Laws.  No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable material laws, rules, regulations, executive orders,
or codes (including Environmental Laws) in any material respect except as set
forth on Schedule 4.11 or (b) is subject to or in default in any material
respect with respect to any material final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign.”

 

(c)     Section 4.9 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“4.9  No Material Adverse Change.  All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by any
Borrower to the Lenders have been prepared in accordance with GAAP (except
(x) in the case of unaudited financial statements, for the lack of footnotes and
being subject to year-end audit adjustments, (y) as set forth on Schedule 4.9
and (z) as such statements relate to the Bargaining Unit Defined Benefit Plan
Calculation Error) and present fairly in all material respects (except as such
statements relate to the Bargaining Unit Defined Benefit Plan Calculation
Error), the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended.  Since December 31, 2013 (but without regard to any change or development
expressly included in

 

2

--------------------------------------------------------------------------------


 

any reports filed with the Securities and Exchange Commission on forms 8-K, 10-Q
or 12b-25 on or prior to November 12, 2014)  no event, circumstance, or change
has occurred that has or could reasonably be expected to result in a Material
Adverse Change.”

 

(d)    Section 4.11(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(b)  Except as set forth on Schedule 4.11, (i) each Loan Party and each of the
ERISA Affiliates has complied in all material respects with the terms of ERISA,
the IRC and all other applicable laws regarding each Employee Benefit Plan,
(ii) no material liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Loan Party or ERISA Affiliate has been
incurred or is reasonably expected by any Loan Party or ERISA Affiliate to be
incurred with respect to any Pension Plan, (iii) no Loan Party nor any of its
Subsidiaries maintains, sponsors, administers, contributes to, participates in
or has any material liability in respect of any Specified Canadian Pension Plan,
nor has any such Person ever maintained, sponsored, administered, contributed or
participated in any Specified Canadian Pension Plan, (iv) the Canadian Pension
Plans are duly registered under the Income Tax Act (Canada) and any other
applicable laws which require registration have been administered in accordance
with the Income Tax Act (Canada) and such other applicable law and no event has
occurred which could reasonably be expected to cause the loss of such registered
status, (v) all obligations of the Loan Parties and their Subsidiaries
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Specified Canadian Pension Plans
and the funding agreements therefor have been performed on a timely basis, and
(vi) all contributions or premiums required to be made or paid by the Loan
Parties and their Subsidiaries to the Specified Canadian Pension Plans have been
made on a timely basis in accordance with the terms of such plans and all
applicable laws.”

 

(e)     Section 4.11(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(c)  Each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or an application for such letter is currently being
processed by the Internal Revenue Service. To the best knowledge of each Loan
Party and the ERISA Affiliates after due inquiry, except as set forth on
Schedule 4.11, nothing has occurred which would reasonably be expected to
prevent, or cause the loss of, such qualification.”

 

3

--------------------------------------------------------------------------------


 

(f)     Section 4.11(d) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(d)  Except as set forth on Schedule 4.11, no Notification Event which could
reasonably be expected to result in any material liability to any Loan Party or
ERISA Affiliate exists or has occurred in the past six (6) years.”

 

(g)     Section 4.16 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“4.16  Complete Disclosure(h).  All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry and historical
information related to the Bargaining Unit Defined Benefit Plan Calculation
Error provided prior to February 9, 2015) furnished by or on behalf of a Loan
Party or its Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement or the other Loan
Documents, and all other such factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided.  The Projections
delivered to the Lenders on November 6, 2014, represent, and as of the date on
which any other Projections are delivered to Agent, such additional Projections
represent, Borrowers’ good faith estimate, on the date such Projections are
delivered, of the Loan Parties’ and their Subsidiaries’ future performance for
the periods covered thereby based upon assumptions believed by Borrowers to be
reasonable at the time of the delivery thereof to the Lenders (it being
understood that such Projections are subject to uncertainties and contingencies,
many of which are beyond the control of the Loan Parties and their Subsidiaries,
that no assurances can be given that such Projections will be realized, and that
actual results may differ in a material manner from such Projections).”

 

(g)     Section 4.17 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“4.17  Material Contracts(g).  Except as set forth on Schedule 4.11, each
Material Contract is not in default due to the action or inaction of the
applicable Loan Party or any of its Subsidiaries.”

 

4

--------------------------------------------------------------------------------


 

(h)    Section 4.20 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

Payment of Taxes.  All tax returns and reports of each Loan Party and its
Subsidiaries required to be filed by any of them have been timely filed, and all
Taxes shown on such tax returns to be due and payable and all governmental
assessments, fees and other charges upon a Loan Party and its Subsidiaries and
upon their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable, except (a) to the extent the
validity of such Taxes shall be the subject of a Permitted Protest or (b) for
failures which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change.  No Loan Party knows of any
proposed tax assessment against a Loan Party or any of its Subsidiaries that is
not being actively contested by such Loan Party or such Subsidiary diligently,
in good faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.  Set forth on Schedule 4.20 is a
summary list of legal, accounting and other out-of-pocket costs and expenses
incurred or reimbursed by the Loan Parties on or prior to the Closing Date in
connection with, related to, or arising from any evaluation or analysis related
to (i) any discharge of indebtedness income arising from any exchange offer in
respect of the Senior Notes and (ii) the formation of New Holdco, the merger
described in Section 6.3(a)(v) and the effectuation of the contemplated
structure associated therewith (such type of costs and expenses referred to
herein, the “New Holdco Expenses”).

 

(i)         Section 4.25 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“4.25  Amended ABL Loan Documents.  Borrowers have delivered or made available
to the Lenders true and correct copies of the ABL Loan Documents.  The
transactions contemplated by the ABL Loan Documents will be, contemporaneously
with the Amendment No. 2 Effective Date, consummated in accordance with their
respective terms and all of the representations and warranties of Parent or its
Subsidiaries in the ABL Loan Documents are true and correct in all material
respects as of the Amendment No. 2 Effective Date or, to the extent that any
such representation or warranty relates solely to an earlier date, as of such
earlier date.”

 

(j)       Section 4.31 of the Credit Agreement is hereby deleted in its entirety
and replace with the following:

 

“4.31      Senior Note Indenture.  All Obligations, including, without
limitation, those to pay principal of and interest (including post-petition

 

5

--------------------------------------------------------------------------------


 

interest) on the Term Loan and fees and expenses in connection therewith,
constitute Indebtedness (under and as defined in the Senior Note Indenture) that
is permitted under Section 3.2(b)(1) of the Senior Note Indenture.  The
Obligations constitute Indebtedness senior in priority to the obligations of the
Borrowers under the Senior Note Indenture.  Parent acknowledges that Agent and
the Lenders are entering into this Agreement, and extending their Commitments,
in reliance upon this Section 4.31.”

 

(k)      Section 5.6 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“5.6  Insurance.  Each Loan Party shall, at such Loan Party’s expense,
(a) maintain insurance respecting each Loan Party’s assets wherever located,
covering liabilities, losses or damages as are customarily are insured against
by other Persons engaged in same or similar businesses and similarly situated
and located.  All such policies of insurance shall be with financially sound and
reputable insurance companies reasonably acceptable to the Required Lenders (it
being agreed that, as of the Closing Date, the insurance companies identified on
Schedule 4.32 are acceptable to the Required Lenders) and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to the Required Lenders (it being
agreed that the amount, adequacy, and scope of the policies of insurance of the
Loan Parties in effect as of the Closing Date are acceptable to the Required
Lenders and it being further agreed and understood that with respect to
insurance in respect of director and officer liability, the amount, adequacy and
scope of the policies of such insurance shall be determined in the sole
discretion of Parent).  All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard noncontributory “lender” or “secured party” clause
and are to contain such other provisions as Agent or the Required Lenders may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies (and any payments received by
Agent shall be applied by Agent or otherwise returned to Borrowers in accordance
with the provisions set forth in this Agreement).  All certificates of property
and general liability insurance are to be delivered to Agent, with the loss
payable (but only in respect of Collateral) and additional insured endorsements
(other than directors and officers policies and workers compensation) in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation.  If any Loan Party fails to maintain such insurance, Agent (upon
the direction of the Required Lenders) shall arrange for such insurance, but at
such Loan Party’s expense and without any responsibility on Agent’s part for

 

6

--------------------------------------------------------------------------------


 

obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims.  Borrowers shall give Agent prompt
notice of any loss exceeding $50,000 covered by any Loan Party’s casualty or
business interruption insurance.  Upon the occurrence and during the continuance
of an Event of Default, Agent (upon the direction of the Required Lenders) shall
have the sole right to file claims under any property and general liability
insurance policies (and not under business interruption policies) in respect of
the Collateral (other than any ABL Priority Collateral), to receive, receipt and
give acquittance for any payments that may be payable thereunder, and to execute
any and all endorsements, receipts, releases, assignments, reassignments or
other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.  The Loan Parties
shall give prior written notice to the Required Lenders prior to any change
(outside of the ordinary course consistent with past practice) to any insurance
policy listed on Schedule 4.32 related to executive risk or directors and
officers insurance (including any change to coverage, amount insured or
deductible).”

 

(l)      Section 5.8 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“5.8  Compliance with Laws(m).  Except as set forth on Schedule 4.11, comply
with the requirements of all applicable material laws, rules, regulations, and
orders of any Governmental Authority in all material respects.”

 

(l)      Section 5.16 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“5.16  Compliance with ERISA and the IRC(m).  In addition to and without
limiting the generality of Section 5.8, (a) comply in all material respects with
applicable provisions of ERISA and the IRC with respect to all Employee Benefit
Plans, (b) except in connection with a Bargaining Unit Defined Benefit Plan
Calculation Error to the extent it does not result in a Bargaining Unit Defined
Benefit Plan Calculation Error Event, without the prior written consent of the
Required Lenders, not take any action or fail to take action the result of which
could reasonably be expected to  result in a Loan Party or ERISA Affiliate
incurring a material liability to the PBGC or to a Multiemployer Plan (other
than  to pay contributions or premiums payable in the ordinary course), (c) not
participate in any prohibited transaction that could reasonably be expected to
result in a material civil penalty, excise tax, fiduciary liability or
correction obligation under ERISA or the IRC, and (d) furnish to Agent upon the
Required Lenders’ written request such additional information about any Employee
Benefit Plan for which any Loan Party or ERISA Affiliate could reasonably expect
to incur any material liability.  With respect to each Pension Plan

 

7

--------------------------------------------------------------------------------


 

(other than a Multiemployer Plan) except as could not reasonably be expected to
result in material liability to the Loan Parties and except in connection with a
Bargaining Unit Defined Benefit Plan Calculation Error to the extent it does not
result in a Bargaining Unit Defined Benefit Plan Calculation Error Event, the
Loan Parties and the ERISA Affiliates shall (i) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and
without giving rise to any Lien, all of the contribution and funding
requirements of the IRC and of ERISA, and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to ERISA.  In addition to and
without limiting the foregoing take all actions required under Schedule 5.16 in
the manner and on the time frames set forth therein.”

 

(m)   A new Section 5.18 is hereby added to the Credit Agreement as follows:

 

“5.18  Chief Restructuring Officer.  Retain by no later than March 11, 2015, and
thereafter keep retained at all times, a chief restructuring officer acceptable
to the Required Lenders with responsibilities reasonably satisfactory to the
Required Lenders; provided that at such time as Loan Parties’ financial
condition materially improves and with the consent of the Required Lenders, such
a restructuring officer shall no longer be required.”

 

(n)    A new Section 5.19 is hereby added to the Credit Agreement as follows:

 

“5.19  Collateral Access Agreement.  Use commercially reasonable efforts to
obtain a Collateral Access Agreement in respect of leased property located at
1099 Shady Lane, Kissimee, Florida, in form and substance reasonably
satisfactory to the Agent and the Required Lenders, except as otherwise required
under Section 6.21.”

 

(o)    A new Section 5.20 is hereby added to the Credit Agreement as follows:

 

“5.20  Post-Closing Obligations1..  Subject to the ABL Intercreditor Agreement,
upon formation of New Holdco, deliver to Agent a 100% pledge of the Equity
Interests in Colt Defense LLC together with powers indorsed in blank, together
with a joinder to the Security Agreement signed by New Holdco.”

 

(p)    Section 6.3(a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(a) Enter into any merger, amalgamation, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests except for mergers,
consolidations and amalgamations (i) between US Loan Parties, (ii) between
Canadian Loan Parties, (iii) between Dutch Loan Parties,

 

8

--------------------------------------------------------------------------------


 

provided that, a Borrower is the surviving entity of such merger, amalgamation
or consolidation, (iv) between Subsidiaries of Parent which are not Loan
Parties, (v) between Parent and a subsidiary of a newly formed corporation (“New
Holdco”), in which Parent is the survivor, following which New Holdco owns some
or all of the Equity Interests of Parent and (vi) between Guarantors to the
extent required for a Permitted Acquisition; provided, that, nothing in this
Section 6.3 or in Section 6.5 shall restrict or prohibit Colt Canada from
registering as a limited company under the laws of the Province of Nova Scotia,
Canada (Colt Canada currently being an unlimited company) or from continuing as
a corporation under the laws of another Canadian provincial, territorial or
federal jurisdiction, so long as Colt Canada otherwise complies with the
provisions of Section 6.5 concerning change of corporate name, if applicable,
and Section 5.12.”

 

(q)    A new Section 6.3(d) is hereby added to the Credit Agreement as follows:

 

“(d)  Notwithstanding the foregoing, Section 6.5 or any other provision of the
Loan Documents to the contrary, Parent shall not change its legal form to a C
corporation or otherwise change its classification to that of a corporation for
federal income tax purposes (such changes, a “Conversion”); provided, however,
that Parent may consummate a Conversion so long as: (x) Parent determines in
good faith that such action is in the best interests of Parent and its
Subsidiaries and is not materially disadvantageous to the Lenders (it being
understood that Parent will remain a Borrower hereunder and will take such steps
as Required Lenders reasonably request to ensure the continued validity of the
security interests granted by Parent under the Loan Documents and the continued
priority thereof) and (y) the Required Lenders have provided their prior written
consent to such Conversion.”

 

(r)     Section 6.5 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“6.5  Change Name. Change the name, organizational identification number,
jurisdiction of organization or organizational identity of any Loan Party;
provided, that, any Loan Party may change its name so long as such Loan Party
gives 30 days prior written notice to Agent of such change.”

 

(s)     Section 6.7(a)(vii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(vii) the Loan Parties may make any payment, prepayment, redemption,
retirement, retirement, defeasance, purchase or sinking fund payment or other
acquisition for value of Indebtedness evidenced by the Senior Note Indenture
(each of the foregoing, a “Buyback”) so long as the following conditions are met
and the Agent shall have received (at least two (2)

 

9

--------------------------------------------------------------------------------


 

Business Days prior to committing to any such Buyback) a certificate of the
chief financial officer of Parent certifying that the following conditions have
been met: (x) the purchase price is at a discount to the face value of the
Senior Notes; and (y) (a) no Default or Event of Default shall have occurred and
be continuing immediately prior to or following such Buyback, (b) pro forma for
such Buyback, the aggregate cash interest expense of the Loan Parties has been
reduced, and (c) immediately following such Buyback, the amount of Unrestricted
Cash as shown on the Borrower’s consolidated balance sheet prepared in
accordance with GAAP that is deposited in accounts located in the United States
will be at least $10,000,000 (any such Buybacks meeting these conditions,
“Permitted Senior Note Discounted Buybacks”);”

 

(t)     Section 6.8(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(b)  Permit the amount of the Senior Note Indenture Secured Debt Cap with
respect to the Loan Parties at any time to be less than the aggregate
outstanding principal amount of the Term Loan (including any accrued PIK
Interest), plus $33,000,000.”

 

(u)    Section 6.9(e) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(e)  for each taxable year ending after the Closing Date with respect to which
Parent is treated as a partnership or a disregarded entity for U.S. federal
income tax purposes, Parent may make distributions, advances or other payments
to each owner of its Equity Interests, in an amount equal to the product of
(i) the portion of Parent’s “taxable income” (as modified below) allocable to
such member for such year and (ii) the highest combined marginal federal, state
and/or local income tax rate (including the tax on net investment income under
Section 1411 of the IRC and taking into account the deductibility of state and
local income taxes for U.S. federal income tax purposes and the character of the
taxable income in question (i.e., long term capital gain, qualified dividend
income, etc.)) applicable to any such owner for such year; provided, that, for
purposes of this clause (e), Parent’s “taxable income” for any year shall be
computed (A) (i) with respect to any taxable year (or portion thereof) through
and including Parent’s fiscal quarter ending September 28, 2014, without any
deduction for any interest expense for such year attributable to any
indebtedness of Parent used to finance distributions (as determined in
accordance with Treasury Regulation Section 1.163-8T) or any indebtedness
treated as having refinanced any such indebtedness, and (ii) without reduction
for any other interest expense incurred by Parent; provided that, in the case of
each of clause (i) and (ii), such interest expense is not treated as deductible
for federal income tax purposes by each holder of Equity Interests issued by
Parent against the income of the

 

10

--------------------------------------------------------------------------------


 

taxable year in question; provided that, for the avoidance of doubt, such
interest will be taken into account in any subsequent year or years in which
such interest is deductible by such holders, (B) with respect to any taxable
year, whether ended prior to or after the Closing Date, by including any
increases to taxable income for such year as a result of any tax examination,
audit or other adjustment, (C) with a reduction for any cumulative net taxable
loss with respect to all prior taxable years ending after the date hereof
(determined as if all such taxable years were one taxable period) to the extent
such cumulative net taxable loss is of a character (ordinary or capital) that
would permit such loss to be deducted by the owners against the income of the
taxable year in question (but taking into account, for the avoidance of doubt
(i) solely with respect to a direct owner of a majority of the outstanding
membership interests in Parent, any limitations on deductibility arising under
Section 382 of the IRC or state law equivalent and (ii) any other provisions of
state income tax law that uniformly limit the deductibility of losses by holders
of a majority in interest of the outstanding membership interests in Parent)) ;
provided that if the current taxable year of Parent terminates prior to March 1,
2015 as a result of a transaction described in Section 6.3(d) or a transfer of
Parent Equity Interests to a corporation, any taxable loss for such taxable year
shall not be taken into account for purposes of this clause (C), (D) without
taking into account any discharge of indebtedness income (within the meaning of
Section 108 of the IRC) arising from any exchange offer consummated in respect
of the Senior Notes outstanding on the date hereof; (E) without taking into
account any reduction in the tax basis of the direct or indirect assets of
Parent under Section 108 of the IRC (for example, for purposes of calculating
depreciation deductions or taxable gain from a sale of an asset), (F) without
taking into account any adjustments in basis resulting from an election pursuant
to Section 754 of the IRC, and (G) for the avoidance of doubt, without taking
into account any taxable income recognized by any such owner of Parent’s Equity
Interests under Section 357(c) of the IRC upon a change in Parent described in
Section 6.3(e) of this Agreement;

 

(v)      Section 6.9(f) of the Credit Agreement is hereby renumbered as
Section 6.9(i).

 

(w)      A new Section 6.9(f) is hereby added to the Credit Agreement as
follows:

 

“(f)  Parent may make distributions to fund New Holdco Expenses; provided,
however, that such distributions made after the Closing Date for New Holdco
Expenses that are not incurred by Colt Defense shall not be in an aggregate
amount in excess of $200,000;”

 

(x)      A new Section 6.9(g) is hereby added to the Credit Agreement as
follows:

 

“(g)  to the extent New Holdco has been formed and owns a majority of the Equity
Interests in Parent, Parent may make distributions to New

 

11

--------------------------------------------------------------------------------


 

Holdco to fund any accounting or tax-related expenses and corporate maintenance
expenses (such as filing fees) incurred in the ordinary course; provided, that,
it is understood and agreed by the Loan Parties that such distributions shall in
no event be permitted hereunder or made if such expenses are with respect to tax
planning, New Holdco Expenses, sales taxes or income taxes;”

 

(y)      A new Section 6.9(h) is hereby added to the Credit Agreement as
follows:

 

“(h)  to the extent New Holdco has been formed and owns a majority of the Equity
Interests in Parent, Parent may make distributions to fund ordinary course
reimbursement of reasonable and customary out-of-pocket expenses paid to and
indemnities provided on behalf of, the directors of New Holdco; and”

 

(z)       The first sentence of Section 6.12 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“Directly or indirectly, enter into or permit to exist any transaction with any
Affiliate (including without limitation; any transaction to purchase, acquire or
lease any property from, or sell, transfer or lease any property to, any
officer, director or other Affiliates of Parent or any of its Subsidiaries),
except for:”

 

(aa)    A new Section 6.21 is hereby added to the Credit Agreement as follows:

 

“6.21  Collateral Access Agreement.  Permit any assets with a fair market value
in excess of $20,000 (excluding, for the avoidance of doubt, capitalized
leasehold improvements) to be held or located at that certain leased property
located at 1099 Shady Lane, Kissimee, Florida, unless a Collateral Access
Agreement in form and substance reasonably satisfactory to the Required Lenders
has been executed and delivered to Agent prior to such movement of assets.”

 

(bb)    A new Section 6.22 is hereby added to the Credit Agreement as follows:

 

“6.22  New Holdco Expenses.  After the Closing Date, incur or pay any New Holdco
Expenses unless the Board of Directors of such Loan Party has approved the
incurrence and payment of such New Holdco Expenses.  At the request of the
Required Lenders from time to time, the Loan Parties shall provide a summary
list of New Holdco Expenses incurred by the Loan Parties after the Closing
Date.”

 

(cc)     A new Section 6.23 is hereby added to the Credit Agreement as follows:

 

“6.23  Cash in Deposit Accounts.  Permit any Cash to be held in any account
other than a Deposit Account (or, to the extent permitted under the Security
Agreement, the Excluded Accounts (as defined in the

 

12

--------------------------------------------------------------------------------


 

Security Agreement)) subject to a Control Agreement in favor of the Agent.”

 

(dd)    Section 8.8 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“8.8  If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;”

 

(ee)     Section 8.16 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“8.16  ( a) The occurrence of an event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan, which could
reasonably be expected to result in liability in excess of $2,500,000; (b) the
imposition of any liability in excess of $2,500,000 under Title I or Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any of its ERISA Affiliates, (c) the occurrence of
a nonexempt prohibited transaction under Section 406 or 407 of ERISA for which
any Loan Party may be directly or indirectly liable and which is reasonably
expected to result in a liability to any Loan Party in excess of $1,000,000,
(d)  receipt from the Internal Revenue Service of notice of the failure of any
Employee Benefit Plan to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Employee Plan to fail to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code or (e) the imposition of any lien on any of the rights, properties or
assets of any Loan Party or any of its ERISA Affiliates, in either case pursuant
to Title IV of ERISA, and which lien secures a liability in excess of
$1,000,000; provided that any of the foregoing (other than with respect to
clauses (a) and (c)) that occurs in connection with a Bargaining Unit Defined
Benefit Plan Calculation Error Event shall not constitute a Default or Event of
Default hereunder or under any of the other Loan Documents;”

 

(ff)     Schedule 1.1 to the Credit Agreement is hereby amended by deleting the
definitions of “Excess Availability” and “Required Availability” in their
entirety.

 

(gg)     Schedule 1.1 to the Credit Agreement is hereby amended by deleting
clause (b) of the definition of “Permitted Acquisition” in its entirety and
replacing it with the below:

 

13

--------------------------------------------------------------------------------


 

“(b) (i) the daily average amount of Unrestricted Cash shown on the Borrowers’
consolidated balance sheet prepared in accordance with GAAP for the thirty (30)
day period immediately preceding and, as projected on a pro forma basis (after
giving effect to such Permitted Acquisition) for the thirty (30) day period
immediately following, such Permitted Acquisition shall not be less than
$20,000,000, and (ii) as of the date of such Permitted Acquisition and
immediately after giving effect thereto, the amount of Unrestricted Cash shown
on the Borrowers’ consolidated balance sheet prepared in accordance with GAAP
shall not be less than $20,000,000,”

 

(hh)    Schedule 1.1 to the Credit Agreement is hereby amended by deleting
clause (d) of the definition of “Permitted Disposition” in its entirety and
replacing it with the below:

 

“(d) the non-exclusive licensing or sublicensing of Intellectual Property or
other general intangibles (other than the exclusive licenses in effect on the
Closing Date as set forth on Schedule L-1) and licenses, leases or subleases of
other property, in each case, in the ordinary course of business and so long as
any such transaction shall not: (i) materially interfere with the business of
Parent and its Subsidiaries, (ii) adversely affect, limit or restrict the rights
of Agent to use any Intellectual Property of Loan Parties to sell or otherwise
dispose of any Inventory or other Collateral, (iii) have a material and adverse
effect on the value  of such Intellectual Property, or (iv) otherwise adversely
limit or interfere in any respect with the use of any such Intellectual Property
by Agent in connection with the exercise of its rights or remedies hereunder or
under any of the other Loan Documents;”

 

(ii)       Schedule 1.1 to the Credit Agreement is hereby amended by deleting
clause (w) of the definition of “Permitted Indebtedness” and replacing it with
the below and by adding clause (x) as follows:

 

“(w)    Indebtedness evidenced by the ABL Credit Agreement and any refinancings
thereof in an aggregate principal amount not to exceed $33,000,000 any time
outstanding, and

 

(x)      Indebtedness with respect to letters of credit issued by, or a letter
of credit facility with, a letter of credit issuer reasonably acceptable to the
Required Lenders, in an aggregate face amount not to exceed $7,000,000.”

 

(jj)      Schedule 1.1 to the Credit Agreement is further amended by deleting
clauses (aa) and (bb) of the definition of “Permitted Liens” and replacing them
with the below and by adding clause (cc) as follows:

 

“(aa) Liens securing Permitted Indebtedness pursuant to clause (w) of the
definition or “Permitted Indebtedness”, provided that such Liens are subject to
the terms of the ABL Intercreditor Agreement,

 

14

--------------------------------------------------------------------------------


 

(bb) any Lien arising out of a prejudgment remedy to the extent ordered by the
court overseeing any Covered Claim, including any prejudgment writ of
attachment, solely to the extent that each of the following conditions have been
satisfied, as certified by Parent within three (3) Business Days of the date any
such prejudgment remedy is ordered by such Court: (i) the allocated amount
available for satisfaction of such Covered Claim in the Employee Litigation
Escrow Fund (the “Allocated Escrow”) shall not be less than the amount specified
in such prejudgment writ of attachment (collectively, the “Claim Amount”),
(ii) the Employee Litigation Escrow Fund shall be valid and in full force and
effect at all times that such Covered Claim is secured by such Lien, (iii) to
the extent the Claim Amount exceeds the Allocated Escrow, the Loan Parties shall
have posted bonds, cash collateral or other financial assurances acceptable to
such Court sufficient to satisfy the amount specified in such prejudgment writ
of attachment (the “Additional Security”), and (iv) such Lien shall be junior to
the Liens securing the Obligations pursuant to applicable law, and

 

(cc)     Liens on cash deposits to secure Indebtedness permitted by clause
(x) of the definition of “Permitted Indebtedness”.”

 

(kk)    Schedule 1.1 to the Credit Agreement is further amended by adding or
replacing, as applicable, the following definitions in alphabetical order:

 

““ABL Agent” means Cortland Capital Market Services LLC, and its permitted
successors and assigns.”

 

““ABL Credit Agreement” means that certain Credit Agreement, dated as of
February 9, 2015, entered into by, among others, the Loan Parties and ABL Agent,
as amended, supplemented, modified, restated, renewed, refinanced or replaced,
except to the extent prohibited by the ABL Intercreditor Agreement.”

 

““Amendment No. 2” shall mean Amendment No. 2 to Term Loan Agreement, dated as
of the Amendment No. 2 Effective Date, by and among Borrowers, Guarantors,
Agent, Lenders and the other parties thereto, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated,
restructured, refinanced or replaced.”

 

““Amendment No. 2 Effective Date” shall mean the date on which all conditions
precedent to the effectiveness of Amendment No. 2 have been satisfied or
waived.”

 

““Amendment No. 2 Transactions” means the transactions entered into in
connection with, or as contemplated by, Amendment No. 2.”

 

““Bargaining Unit Defined Benefit Plan Calculation Error” has the meaning
specified therefor on Schedule 4.11 to the Agreement.”

 

““Bargaining Unit Defined Benefit Plan Calculation Error Event” means any event
or series of events related to or arising from the Bargaining Unit Defined

 

15

--------------------------------------------------------------------------------


 

Benefit Plan Calculation Error which individually or in the aggregate for all
such events do not result in liability to Parent and its Subsidiaries of more
than $5,000,000.”

 

““Closing Date Transactions” means, collectively, the transactions contemplated
by the Loan Documents and the ABL Loan Documents (as in effect on the Closing
Date), as amended in connection with each of the foregoing.”

 

““Consolidated EBITDA” shall mean, as to any Person and its Subsidiaries, for
any period, the amount equal to (without duplication): (a) the Consolidated Net
Income of such Person and its Subsidiaries for such period determined in
accordance with GAAP, plus (b) as to such Person and its Subsidiaries, each of
the following (in each case to the extent deducted in or excluded from the
calculation of Consolidated Net Income for such period (in accordance with
GAAP)): (i) the Interest Expense for such period, (ii) all Taxes of such Person
and its Subsidiaries paid or accrued in accordance with GAAP for such period,
including any Permitted Tax Distributions, (iii) depreciation and amortization
(including, but not limited to, imputed interest and deferred compensation) for
such period, all in accordance with GAAP, (iv) extraordinary, unusual or
non-recurring charges, expenses or losses that are incurred outside the ordinary
course of business, other than contract start-up costs and losses, and other
non-cash charges, expenses or losses; provided, however, in the case of the Loan
Parties, the aggregate amount added back to Consolidated EBITDA pursuant to this
clause (iv) shall not exceed $1,000,000, and (v) other non-cash charges,
expenses or losses, (vi) costs and expenses in connection with the Closing Date
Transactions in an aggregate amount not exceeding $2,500,000, (vii) any
non-recurring costs and expenses in connection with the Amendment No. 2
Transactions and (viii) any non-recurring costs and expenses in connection with
any exchange offers (whether or not any such transaction is successful or
consummated) related to the Senior Notes.”

 

““New Holdco” has the meaning specified therefor in Section 6.3(a) of the
Agreement.”

 

““New Holdco Expenses” has the meaning specified therefor in Section 4.20 of the
Agreement.”

 

““Repayment Fee” means 4.00% times the outstanding principal balance of the Term
Loan to be prepaid on such date (or if the Term Loan is being prepaid in full,
the outstanding principal balance of the Term Loan on the date immediately prior
to the date of determination).”

 

““Senior Note Indenture” means the Indenture, dated as of November 10, 2009, by
and among Parent, Colt Finance Corp. and Wilmington Trust FSB, as trustee with
respect to 8.75% Senior Notes due 2017, as may be amended from time to time in
accordance with the terms thereof, or any replacement indenture governing
Refinancing Indebtedness in respect of the Senior Notes.”

 

““Senior Note Indenture Secured Debt Cap” means, on any date, the maximum
principal amount of all Term Advances (as such term is defined in the ABL Credit

 

16

--------------------------------------------------------------------------------


 

Agreement), plus the Term Loan and any other Indebtedness permitted to be
incurred by the Loan Parties and remain outstanding on a fully secured basis as
to the assets of the Loan Parties pursuant to the Senior Note Indenture.”

 

(ll)     Schedule 3.6 to the Credit Agreement is hereby amended by deleting item
3.b. therefrom and replacing it with the following:

 

“[Reserved].”

 

(mm) Schedule 4.11 to the Credit Agreement is hereby amended by deleting such
schedule in its entirety and replacing it with Schedule 4.11 attached as Annex A
hereto.

 

(nn)  A new Schedule 4.20 to the Credit Agreement is hereby added as attached as
Annex B hereto.

 

(oo)  Schedule 5.1 to the Credit Agreement is hereby amended by deleting such
schedule in its entirety and replacing it with Schedule 5.1 attached as Annex C
hereto.

 

(pp)  A new Schedule 5.16 to the Credit Agreement is hereby added to the Credit
Agreement, and inserted immediately after Schedule 5.2, as attached as Annex D
hereto.

 

3.        Representations and Warranties.  Each Borrower and Guarantor, jointly
and severally, hereby represents and warrants to Lender Group as follows:

 

(a)    This Amendment and each of the documents, instruments and agreements
executed and delivered in connection herewith (collectively, with this
Amendment, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary action of each Loan Party party hereto and thereto
and constitutes the legal, valid and binding obligations of each such Loan Party
party thereto enforceable against each Loan Party in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
moratorium or similar laws relating to or limiting creditors’ rights generally;

 

(b)    The execution, delivery, and performance by each Loan Party of this
Amendment and each other Amendment Document to which it is a party and the
consummation of the transactions contemplated hereby and thereby do not and will
not require any registration with, consent, or approval of, or notice to, or
other action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect where the failure to obtain the foregoing has or
could reasonably be expected to have a Material Adverse Change;

 

(c)     As to each Loan Party, the execution, delivery, and performance by such
Loan Party of this Amendment and the transactions contemplated hereby do not and
will not (i) violate any provision of federal, provincial, state, or local law
or regulation applicable to any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, where such violation has or could reasonably be
expected to have a Material Adverse Change, (ii) violate any provisions of the
Governing Documents of any Loan Party or its Subsidiaries, (iii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contract of any Loan Party or its Subsidiaries
where any such conflict,

 

17

--------------------------------------------------------------------------------


 

breach or default has or could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iv) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (v) require any approval of any
holders of Equity Interests of a Loan Party or any approval or consent of any
Person under any Material Contract of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change; and

 

(d)    No Default or Event of Default has occurred and is continuing.

 

4.        Conditions Precedent.  This Amendment shall only be effective upon the
satisfaction of each of the following conditions precedent in a manner
reasonably satisfactory to Agent:

 

(a)    Agent shall have received counterparts of this Amendment, duly
authorized, executed and delivered by Borrowers, Guarantors and Lenders;

 

(b)    Agent shall have received true, correct and complete copies of the ABL
Loan Documents in effect on the Amendment No. 2 Effective Date, in form and
substance reasonably satisfactory to the Agent and the Lenders;

 

(c)     Agent shall have received, in form and substance reasonably satisfactory
to Agent, Certificates from the Secretary or similar officer or authorized
representative of each Borrower and Guarantor (i) attesting to (among other
things) the resolutions of such Borrower’s or Guarantor’s Board of Directors or
other governing board authorizing its execution, delivery and performance of the
Amendment and the transactions contemplated thereby, (ii) to the extent
applicable, authorizing specific officers of such Borrower or Guarantor to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers or authorized representatives of such Borrower or Guarantor;

 

(d)    the Lenders shall have received a non-refundable closing fee in an amount
equal to $500,000 payable in immediately available funds;  and

 

(e)     the Borrowers shall have paid all fees and expenses of Agent and Lenders
then due and payable as provided for herein or in any of the other Loan
Documents.

 

5.        RELEASE.  EACH BORROWER, THE OTHER LOAN PARTIES, AND THEIR AFFILIATES
ON BEHALF OF THEMSELVES AND THEIR RELATED PARTIES HEREBY ACKNOWLEDGES AND AGREES
THAT IT DOES NOT HAVE ANY DEFENSES, COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS,
CLAIMS OR DEMANDS OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO
REDUCE OR ELIMINATE ALL OR ANY PART OF  THE LIABILITY OF BORROWER TO REPAY
LENDERS AS PROVIDED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY LENDER
PARTY HERETO.  EACH OF BORROWER, THE OTHER LOAN PARTIES, AND THEIR AFFILIATES ON
BEHALF OF THEMSELVES AND THEIR RELATED PARTIES HEREBY VOLUNTARILY AND KNOWINGLY

 

18

--------------------------------------------------------------------------------


 

RELEASES AND FOREVER DISCHARGES AGENT, LENDERS PARTY HERETO AND AGENT’S AND EACH
LENDER PARTY HERETO’S PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, OR
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AGREEMENT IS FULLY EXECUTED, WHICH ANY OF BORROWER, THE OTHER LOAN PARTIES, AND
THEIR AFFILIATES OR THEIR RELATED PARTIES MAY NOW OR HEREAFTER HAVE AGAINST
AGENT OR ANY LENDER PARTY HERETO IN THEIR CAPACITIES AS SUCH, AND AGENT’S OR ANY
LENDER PARTY HERETO’S PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY,  IN THEIR CAPACITIES AS SUCH, AND IRRESPECTIVE OF WHETHER ANY
SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THIS AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION AND
EXECUTION OF THIS AGREEMENT.

 

6.        General.

 

(a)    Effect of this Amendment.  Except as expressly provided herein, no other
changes or modifications to the Loan Documents are intended or implied, and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the date hereof.  On and after the
date hereof this Amendment shall for all purposes constitute a Loan Document.

 

(b)    Governing Law.  THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

(c)     Binding Effect.  This Amendment and each of the other Amendment
Documents, shall bind and inure to the benefit of the respective successors and
permitted assigns of each of the parties hereto.

 

(d)    Counterparts, etc.  Each Amendment Document may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same agreement. 
Delivery of an executed counterpart of each Amendment Document by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of such Amendment Document.  Any
party delivering an executed counterpart of each Amendment Document by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of such Amendment Document but the failure to

 

19

--------------------------------------------------------------------------------


 

deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of such Amendment Document.

 

[Signature Pages Follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

 

COLT DEFENSE LLC

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

 

 

 

COLT FINANCE CORP.

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

 

 

 

NEW COLT HOLDING CORP.

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

 

 

 

COLT’S MANUFACTURING COMPANY LLC

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

 

 

 

COLT DEFENSE TECHNICAL SERVICES LLC

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

21

--------------------------------------------------------------------------------


 

 

COLT CANADA CORPORATION

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

 

 

 

COLT INTERNATIONAL COÖPERATIEF U.A.

 

 

 

By:

/s/ Dennis Veilleux

 

 

Name:

Dennis Veilleux

 

 

Title:

President and

 

 

 

Chief Executive Officer

 

22

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Agent

 

 

 

By:

/s/ Kristin L. Moore

 

 

Name:

Kristin L. Moore

 

 

Title:

Vice President

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Lender

 

 

 

By:

/s/ John Ragusa

 

 

Name:

John Ragusa

 

 

Title:

Authorized Signatory

 

23

--------------------------------------------------------------------------------